Exhibit 10.2




2017 ANTHEM INCENTIVE COMPENSATION PLAN
Anthem, Inc., an Indiana corporation (the “Company”), has adopted the 2017
Anthem Incentive Compensation Plan (the “Plan”) for the benefit of non-employee
directors of the Company and officers and eligible employees and consultants of
the Company and any Subsidiaries and Affiliates (as each term defined below), as
follows:
ARTICLE I.
ESTABLISHMENT; PURPOSES; AND DURATION


1.1Establishment of the Plan. The Board of Directors (defined below) established
and adopted the Plan on March 01, 2017 and it becomes effective upon approval by
the Company’s shareholders and hereby amends and restates the Plan effective as
of October 1, 2019. The Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Units, Performance Shares, Cash-Based Awards and Other
Stock-Based Awards.


1.2Purposes of the Plan. The purposes of the Plan are to provide additional
incentives to non-employee directors of the Company and to those officers,
employees and consultants of the Company, Subsidiaries and Affiliates whose
substantial contributions are essential to the continued growth and success of
the business of the Company and the Subsidiaries and Affiliates, in order to
strengthen their commitment to the Company and the Subsidiaries and Affiliates,
and to attract and retain competent and dedicated individuals whose efforts will
result in the long-term growth and profitability of the Company and to further
align the interests of such non-employee directors, officers, employees and
consultants with the interests of the shareholders of the Company. To accomplish
such purposes, the Plan provides that the Company may grant Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Units, Performance Shares, Cash-Based Awards
and Other Stock-Based Awards.


1.3Duration of the Plan. The Plan shall remain in effect, subject to the right
of the Board of Directors to amend or terminate the Plan at any time pursuant to
Article XVI, until all Shares subject to it shall have been delivered, and any
restrictions on such Shares have lapsed, pursuant to the Plan’s provisions.
However, in no event may an Award be granted under the Plan on or after ten
years from the date the shareholders approved the Plan (the “Effective Date”).
ARTICLE II.
DEFINITIONS


Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:


2.1.“Affiliate” means any entity other than the Company and any Subsidiary that
is affiliated with the Company through stock or equity ownership or otherwise
and is designated as an Affiliate for purposes of the Plan by the Committee;
provided, however, that, notwithstanding any other provisions of the Plan to the
contrary, for purposes of NQSOs and SARs, if an individual who otherwise
qualifies as an Employee or Non-Employee Director provides services to such an
entity and not to the Company or a Subsidiary, such entity may only be
designated an Affiliate if the Company qualifies as a “service recipient,”
within the meaning of Code Section 409A, with respect to such individual;
provided further that such definition of “service recipient” shall be determined
by (a) applying Code


1

--------------------------------------------------------------------------------

Exhibit 10.2


Section 1563(a)(1), (2) and (3), for purposes of determining a controlled group
of corporations under Code Section 414(b), using the language “at least 50
percent” instead of “at least 80 percent” each place it appears in Code Section
1563(a)(1), (2) and (3), and by applying Treasury Regulations Section
1.414(c)-2, for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
using the language “at least 50 percent” instead of “at least 80 percent” each
place it appears in Treasury Regulations Section 1.414(c)-2, and (b) where the
use of Shares with respect to the grant of an Option or SAR to such an
individual is based upon legitimate business criteria, by applying Code Section
1563(a)(1), (2) and (3), for purposes of determining a controlled group of
corporations under Code Section 414(b), using the language “at least 20 percent”
instead of “at least 80 percent” at each place it appears in Code Section
1563(a)(1), (2) and (3), and by applying Treasury Regulations Section
1.414(c)-2, for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of Code Section 414(c),
using the language “at least 20 percent” instead of “at least 80 percent” at
each place it appears in Treasury Regulations Section 1.414(c)-2.


2.2.“Annual Meeting” means the annual meeting of shareholders at which members
of the Board are routinely elected.


2.3.“Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Performance Shares, Performance
Units, Cash-Based Awards, and Other Stock-Based Awards.


2.4.“Award Agreement” means either: (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under the Plan, or (b) a written or electronic statement issued
by the Company to a Participant describing the terms and provisions of such
Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, internet or other non-paper Award Agreements,
and the use of electronic, internet or other non-paper means for the acceptance
thereof and actions thereunder by a Participant.


2.5.“Board” or “Board of Directors” means the Board of Directors of the Company.


2.6.“Cash-Based Award” means an Award granted to a Participant, as described in
Article IX.


2.7.“Cause” shall have the definition given such term in a Participant’s Award
Agreement, or in the absence of any such definition, as determined in good faith
by the Committee.


2.8.“Change of Control” means the first to occur of the following events with
respect to the Company:


(a)any person (as such term is used in Rule 13d-5 of the SEC under the Exchange
Act) or group (as such term is defined in Section 13(d) of the Exchange Act),
other than a subsidiary of the Company or any employee benefit plan (or any
related trust) of the Company or a subsidiary or affiliate of the Company,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
of 20% or more of the Shares or of other voting securities representing 20% or
more of the combined voting power of all voting securities the Company;
provided, however, that (1) no Change of Control shall be deemed to have
occurred solely by reason of any such acquisition by a corporation with respect
to which, after such acquisition, more than 80% of both the common stock of such
corporation and


2

--------------------------------------------------------------------------------

Exhibit 10.2


the combined voting power of the voting securities of such corporation are then
beneficially owned, directly or indirectly, by the persons who were the
beneficial owners of the Shares and other voting securities of the Company
immediately before such acquisition, in substantially the same proportion as
their ownership of the Shares and other voting securities of the Company
immediately before such acquisition; (2) if any person or group owns 20% or more
but less than 30% of the combined voting power of the Shares and other voting
securities of the Company and such person or group has a No Change of Control
Agreement with the Company, no Change of Control shall be deemed to have
occurred solely by reason of such ownership for so long as the No Change of
Control Agreement remains in effect and such person or group is not in violation
of the No Change of Control Agreement; and (3) once a Change of Control occurs
under this Section 2.8(a), the occurrence of the next Change of Control (if any)
under this Section 2.8(a) shall be determined by reference to a person or group
other than the person or group whose acquisition of beneficial ownership created
such prior Change of Control unless the original person or group has in the
meantime ceased to own 20% or more of the Shares or other voting securities
representing 20% or more of the combined voting power of all voting securities
of the Company; or


(b)within any period of thirty-six (36) or fewer consecutive months individuals
who, as of the first day of such period were members of the Board (the
“Incumbent Directors”) cease for any reason to constitute at least 75% of the
members of the Board; provided, however, that (1) any individual who becomes a
member of the Board after the first day of such period whose nomination for
election to the Board was approved by a vote or written consent of at least 75%
of the members of the Board who are then Incumbent Directors shall be considered
an Incumbent Director, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company (as
such terms are used in Rule 14a-11 of the SEC under the Exchange Act) or an
Imminent Change of Control or other transaction described in Section 2.8(a) or
2.8(c); and (2) once a Change of Control occurs under this Section 2.8(b), the
occurrence of the next Change of Control (if any) under this Section 2.8(b)
shall be determined by reference to a period of thirty-six (36) or fewer
consecutive months beginning not earlier than the date immediately after the
date of such prior Change of Control; or


(c)closing of a transaction which is any of the following:


(1)a merger, reorganization or consolidation of the Company (“Merger”), after
which (A) the individuals and entities who were the respective beneficial owners
of the Shares and other voting securities of the Company immediately before such
Merger do not beneficially own, directly or indirectly, more than 60% of,
respectively, the Shares or the combined voting power of the common stock and
voting securities of the corporation resulting from such Merger, in
substantially the same proportion as their ownership of the Shares and other
voting securities of the Company immediately before such Merger;


(2)a Merger after which individuals who were members of the Board of Directors
immediately before the Merger do not comprise a majority of the members of the
Board of Directors of the corporation resulting from such Merger;


(3)a sale or other disposition by the Company of all or substantially all of the
assets owned by it (a “Sale”) after which the individuals and entities who were
the respective beneficial owners of the Shares and other voting securities of
the Company immediately before such Sale do not beneficially own, directly or
indirectly, more than 60% of, respectively, the


3

--------------------------------------------------------------------------------

Exhibit 10.2


Shares or the combined voting power of the common stock and voting securities of
the transferee of substantially all of the Company’s assets in such Sale in
substantially the same proportion as their ownership of the Shares and other
voting securities of the Company immediately before such Sale;


(4)a Sale after which individuals who were members of the Board of Directors
immediately before the Sale do not comprise a majority of the members of the
board of directors of the transferee corporation that acquired substantially all
of the Company’s assets; or


(5)a liquidation of the Company.


2.9.“Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, including rules and regulations promulgated thereunder and
successor provisions and rules and regulations thereto.


2.10.“Committee” means the Compensation Committee of the Board of Directors or a
subcommittee thereof, or such other committee designated by the Board to
administer the Plan.


2.11.“Consultant” means an independent contractor or consultant who performs
services for the Company or a Subsidiary or Affiliate in a capacity other than
as an Employee or Director.


2.12. “Designated Percentage” has the meaning given such term in Section 11.2.


2.13.“Director” means any individual who is a member of the Board of Directors
of the Company.


2.14.“Dividend Equivalents” means the equivalent value (in cash or Shares) of
dividends that would otherwise be paid on the Shares subject to or issued
pursuant to an Award (including Restricted Stock Units) but that have not been
issued or delivered, as described in Article XII.


2.15.“Effective Date” shall have the meaning ascribed to such term in Section
1.3.


2.16.“Employee” means any person designated as an employee of the Company, a
Subsidiary and/or an Affiliate on the payroll records thereof. An Employee shall
not include any individual during any period he or she is classified or treated
by the Company, a Subsidiary or an Affiliate as an independent contractor, a
consultant, or any employee of an employment, consulting, or temporary agency or
any other entity other than the Company, a Subsidiary and/or an Affiliate
without regard to whether such individual is subsequently determined to have
been, or is subsequently retroactively reclassified as a common-law employee of
the Company, a Subsidiary and/or an Affiliate during such period. As further
provided in Section 20.4, for purposes of the Plan, upon approval by the
Committee, the term Employee may also include Employees whose employment with
the Company, a Subsidiary or an Affiliate has been terminated subsequent to
being granted an Award under the Plan. For the avoidance of doubt, a Director
who would otherwise be an “Employee” within the meaning of this Section 2.16
shall be considered an Employee for purposes of the Plan.
2.17.“Exchange Act” means the Securities Exchange Act of 1934, as it may be
amended from time to time, including the rules and regulations promulgated
thereunder and successor provisions and rules and regulations thereto.


4

--------------------------------------------------------------------------------

Exhibit 10.2


2.18.“Fair Market Value” means the fair market value of the Shares as determined
by the Committee by the reasonable application of such reasonable valuation
method, consistently applied, as the Committee deems appropriate; provided,
however, that, with respect to ISOs, for purposes of Section 6.3 and 6.9(c),
such fair market value shall be determined subject to Section 422(c)(7) of the
Code; provided further, however, that (a) if the Shares are readily tradable on
an established securities market, Fair Market Value on any date shall be the
last sale price reported for the Shares on such market on such date or, if no
sale is reported on such date, on the last date preceding such date on which a
sale was reported, or (b) if the Shares are admitted for listing on the New York
Stock Exchange or other comparable market, Fair Market Value on any date shall
be the last sale price reported for the Shares on such market on such date or,
if no sale is reported on such date, on the last day preceding such date on
which a sale was reported. In each case, the Committee shall determine Fair
Market Value in a manner that satisfies the applicable requirements of Code
Section 409A.


2.19.“Fees” means all cash amounts payable to a Non-Employee Director for
services rendered as a director, including retainer fees, meeting fees and
committee fees, but excluding travel and other out-of-pocket expense
reimbursements.


2.20.“Fiscal Year” means the calendar year, or such other consecutive
twelve-month period as the Committee may select.


2.21.“Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article VII.


2.22.“Grant Price” means the price established at the time of grant of an SAR
pursuant to Article VII, used to determine whether there is any payment due upon
exercise of the SAR.


2.23.“Imminent Change of Control” means (a) the public announcement (whether by
advertisement, press release, press interview, public statement, SEC filing or
otherwise) of a proposal or offer which if consummated would be a Change of
Control, (b) the making to a director or executive officer of the Company of a
written proposal which if consummated would be a Change of Control, or (c) the
approval by the Board of Directors or the stockholders of the Company of a
transaction that upon closing would be a Change of Control.


2.24.“Incentive Stock Option” or “ISO” means a right to purchase Shares under
the Plan in accordance with the terms and conditions set forth in Article VI and
which is designated as an Incentive Stock Option and which is intended to meet
the requirements of Section 422 of the Code.


2.25.“Incumbent Directors” has the meaning given such term in Section 2.8(b).


2.26.“Insider” means an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
as determined by the Committee in accordance with Section 16 of the Exchange
Act.


2.27.“Merger” has the meaning given such term in Section 2.8(c)(1).


2.28.“No Change of Control Agreement” means a legal, binding and enforceable
agreement executed by and in effect between a person or all members of a group
and the Company that provides that: (1) such person or group shall be bound by
the agreement for the time period of not less than five (5) years from its date
of execution; (2) such person or group shall not acquire beneficial ownership or
voting control equal to a percentage of


5

--------------------------------------------------------------------------------

Exhibit 10.2


the Shares or the voting power of other voting securities of the Company that
exceeds a percentage specified in the agreement which percentage shall in all
events be less than 30%; (3) such person or group may not designate for election
as directors a number of directors in excess of 25% of the number of directors
on the Board; and (4) such person or group shall vote the Shares and other
voting securities of the Company in all matters in the manner directed by the
majority of the Incumbent Directors. If any agreement described in the preceding
sentence is violated by such person or group or is amended in a fashion such
that it no longer satisfies the requirements of the preceding sentence, such
agreement shall, as of the date of such violation or amendment, be treated for
purposes hereof as no longer constituting a No Change of Control Agreement.


2.29.“Non-Employee Director” means a Director who is not an Employee.


2.30.“Nonqualified Stock Option” or “NQSO” means a right to purchase Shares
under the Plan in accordance with the terms and conditions set forth in Article
VII and which is not intended to meet the requirements of Section 422 of the
Code or otherwise does not meet such requirements.


2.31.“Notice” means notice provided by a Participant to the Company in a manner
prescribed by the Committee.


2.32.“Option” or “Stock Option” means an Incentive Stock Option or a
Nonqualified Stock Option, as described in Article VI.


2.33.“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.


2.34.“Other Stock-Based Award” means an equity-based or equity-related Award
described in Section 10.1, granted in accordance with the terms and conditions
set forth in Article X.


2.35.“Participant” means any eligible individual as set forth in Article V who
holds one or more outstanding Awards.


2.36. “Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to, or the amount or entitlement to, an Award.


2.37.“Performance Share” means an Award of a performance share granted to a
Participant, as described in Article IX.


2.38.“Performance Unit” means an Award of a performance unit granted to a
Participant, as described in Article IX.


2.39.“Period of Restriction” means the period during which Shares of Restricted
Stock or Restricted Stock Units are subject to a substantial risk of forfeiture,
and, in the case of Restricted Stock, the transfer of Shares of Restricted Stock
is limited in some way, as provided in Article VIII.
2.40.“Prior Plan” means the “WellPoint 2006 Incentive Compensation Plan,” as
amended and restated, effective December 2, 2014 and renamed the “Anthem
Incentive Compensation Plan.”


6

--------------------------------------------------------------------------------

Exhibit 10.2


2.41.“Qualified Change of Control” means a Change of Control that qualifies as a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, within the meaning of
Section 409A(a)(2)(A)(v) of the Code.


2.42.“Restricted Stock” means an Award granted to a Participant pursuant to
Article VIII.


2.43.“Restricted Stock Unit” means an Award, whose value is equal to a Share,
granted to a Participant pursuant to Article VIII.


2.44.“Rule 16b-3” means Rule 16b-3 under the Exchange Act, or any successor
rule, as the same may be amended from time to time.


2.45.“Sale” has the meaning given such term in Section 2.8(c)(3).


2.46.“SEC” means the Securities and Exchange Commission.


2.47.“Securities Act” means the Securities Act of 1933, as it may be amended
from time to time, including the rules and regulations promulgated thereunder
and successor provisions and rules and regulations thereto.


2.48.“Share” means a share of common stock of the Company (including any new,
additional or different stock or securities resulting from any change in
corporate capitalization as listed in Section 4.3).


2.49.“Stock Appreciation Right” or “SAR” means an Award, granted alone (a
“Freestanding SAR”) or in connection with a related Option (a “Tandem SAR”),
designated as an SAR, pursuant to the terms of Article VII.


2.50.“Stock Election” has the meaning given such term in Section 11.2.


2.51.“Subsidiary” means any present or future corporation which is or would be a
“subsidiary corporation” of the Company as the term is defined in Section 424(f)
of the Code.


2.52.“Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, options or other awards
previously granted, or the right or obligation to grant future options or other
awards, by a company acquired by the Company, a Subsidiary and/or an Affiliate
or with which the Company, a Subsidiary and/or an Affiliate combines, or
otherwise in connection with any merger, consolidation, acquisition of property
or stock, or reorganization involving the Company, a Subsidiary or an Affiliate,
including a transaction described in Code Section 424(a).


2.53.“Tandem SAR” means a SAR that is granted in connection with a related
Option pursuant to Article VII.


2.54.“Termination” means the time when a Participant ceases the performance of
services for the Company, any Affiliate or Subsidiary, as applicable, for any
reason, with or without Cause, including a Termination by resignation,
discharge, death, disability or retirement, but excluding (a) a Termination
where there is a simultaneous reemployment (or commencement of service) or
continuing employment (or service) of a Participant by the Company, Affiliate or
any Subsidiary, (b) at the discretion of the Committee, a Termination that
results in a temporary severance, and (c) at the discretion of the Committee, a
Termination of an Employee that is immediately followed by the Participant’s
service as a Non-Employee Director.


7

--------------------------------------------------------------------------------

Exhibit 10.2


ARTICLE III.
ADMINISTRATION


3.1General. The Committee shall have exclusive authority to operate, manage and
administer the Plan in accordance with its terms and conditions. Notwithstanding
the foregoing, in its absolute discretion, the Board may at any time and from
time to time exercise any and all rights, duties and responsibilities of the
Committee under the Plan, including establishing procedures to be followed by
the Committee, but excluding matters which under any applicable law, regulation
or rule, including any exemptive rule under Section 16 of the Exchange Act
(including Rule 16b-3), are required to be determined in the sole discretion of
the Committee. If and to the extent that the Committee does not exist or cannot
function, the Board may take any action under the Plan that would otherwise be
the responsibility of the Committee, subject to the limitations set forth in the
immediately preceding sentence. Notwithstanding any other provision of the Plan
to the contrary, any action or determination specifically affecting or relating
to an Award granted to a Non-Employee Director, including under Article XI,
shall be taken, or approved or ratified, by the Board or the Governance
Committee of the Board.


3.2Committee. The members of the Committee shall be appointed from time to time
by, and shall serve at the discretion of, the Board of Directors. The Committee
shall consist of not less than three (3) non-employee members of the Board, each
of whom satisfies such criteria of independence as the Board may establish and
such additional regulatory or listing requirements as the Board may determine to
be applicable or appropriate. Appointment of Committee members shall be
effective upon their acceptance of such appointment. Committee members may be
removed by the Board at any time either with or without cause, and such members
may resign at any time by delivering notice thereof to the Board. Any vacancy on
the Committee, whether due to action of the Board or any other reason, shall be
filled by the Board. The Committee shall keep minutes of its meetings. A
majority of the Committee shall constitute a quorum and a majority of a quorum
may authorize any action. Any decision reduced to writing and signed by a
majority of the members of the Committee shall be fully effective as if it has
been made at a meeting duly held.


3.3Authority of the Committee. The Committee shall have full discretionary
authority to grant, pursuant to the terms of the Plan, Awards to those
individuals who are eligible to receive Awards under the Plan. Except as limited
by law or by the Certificate of Incorporation or By-Laws of the Company, and
subject to the provisions herein, the Committee shall have full power, in
accordance with the other terms and provisions of the Plan, to:


(a)select Employees, Non-Employee Directors and Consultants who may receive
Awards under the Plan and become Participants;


(b)determine eligibility for participation in the Plan and decide all questions
concerning eligibility for, and the amount of, Awards under the Plan;


(c)determine the sizes and types of Awards;


(d)determine the terms and conditions of Awards, including the Option Prices of
Options and the Grant Prices of SARs, provided that, any Award (other than a
Cash-Based Award) granted under the Plan shall have a minimum vesting period
and/or a minimum Period of Restriction of one (1) year following the grant date
of any such Award; provided further that, the foregoing limitations shall apply
to 95% of all such Awards granted under the Plan;


8

--------------------------------------------------------------------------------

Exhibit 10.2


(e)grant Awards as an alternative to, or as the form of payment for grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or a Subsidiary or Affiliate;


(f)grant Substitute Awards on such terms and conditions as the Committee may
prescribe, subject to compliance with the ISO rules under Code Section 422 and
the nonqualified deferred compensation rules under Code Section 409A, where
applicable;


(g)make all determinations under the Plan concerning Termination of any
Participant’s employment or service with the Company or a Subsidiary or
Affiliate, including whether such Termination occurs by reason of Cause,
disability or in connection with a Change of Control and whether a leave
constitutes a Termination;


(h)determine whether or not a Change of Control or an Imminent Change of Control
shall have occurred and whether or not a Change of Control is a Qualified Change
of Control;


(i)construe and interpret the Plan and any agreement or instrument entered into
under the Plan, including any Award Agreement;


(j)establish and administer any terms, conditions, restrictions, limitations,
forfeiture, vesting or exercise schedule, and other provisions of or relating to
any Award;


(k)establish and administer any performance goals in connection with any Awards,
including related performance criteria and applicable Performance Periods, and
determine the extent to which any performance goals and/or other terms and
conditions of an Award are attained or are not attained;


(l)construe any ambiguous provisions, correct any defects, supply any omissions
and reconcile any inconsistencies in the Plan and/or any Award Agreement or any
other instrument relating to any Awards;


(m)establish, adopt, amend, waive and/or rescind rules, regulations, procedures,
guidelines, forms and/or instruments for the Plan’s operation or administration;


(n)make all valuation determinations relating to Awards and the payment or
settlement thereof;


(o)grant waivers of terms, conditions, restrictions and limitations under the
Plan or applicable to any Award, or accelerate the vesting or exercisability of
any Award;


(p)subject to the provisions of Article XVI, amend or adjust the terms and
conditions of any outstanding Award and/or adjust the number and/or class of
shares of stock subject to any outstanding Award;
(q)at any time and from time to time after the granting of an Award, specify
such additional terms, conditions and restrictions with respect to such Award as
may be deemed necessary or appropriate to ensure compliance with any and all
applicable laws or rules, including terms, restrictions and conditions for
compliance with applicable securities laws or listing rules, methods of
withholding


9

--------------------------------------------------------------------------------

Exhibit 10.2


or providing for the payment of required taxes and restrictions regarding a
Participant’s ability to exercise Options through a cashless (broker-assisted)
exercise;


(r)determine whether, and to what extent and under what circumstances Awards may
be settled in cash, Shares or other property or canceled or suspended; and


(s)exercise all such other authorities, take all such other actions and make all
such other determinations as it deems necessary or advisable for the proper
operation and/or administration of the Plan.


3.4Award Agreements. The Committee shall, subject to applicable laws and rules,
determine the date an Award is granted. Each Award shall be evidenced by an
Award Agreement; however, two or more Awards granted to a single Participant may
be combined in a single Award Agreement. An Award Agreement shall not be a
precondition to the granting of an Award; provided, however, that (a) the
Committee may, but need not, require as a condition to any Award Agreement’s
effectiveness, that such Award Agreement be executed on behalf of the Company
and/or by the Participant to whom the Award evidenced thereby shall have been
granted (including by electronic signature or other electronic indication of
acceptance), and such executed Award Agreement be delivered to the Company, and
(b) no person shall have any rights under any Award unless and until the
Participant to whom such Award shall have been granted has complied with the
applicable terms and conditions of the Award. The Committee shall prescribe the
form of all Award Agreements, and, subject to the terms and conditions of the
Plan, shall determine the content of all Award Agreements. Any Award Agreement
may be supplemented or amended in writing from time to time as approved by the
Committee; provided that the terms and conditions of any such Award Agreement as
supplemented or amended are not inconsistent with the provisions of the Plan. In
the event of any dispute or discrepancy concerning the terms of an Award, the
records of the Committee or its designee shall be determinative.


3.5Discretionary Authority; Decisions Binding. The Committee shall have full
discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan. All
determinations, decisions, actions and interpretations by the Committee with
respect to the Plan and any Award Agreement, and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
Participants, the Company and its shareholders, any Subsidiary or Affiliate and
all persons having or claiming to have any right or interest in or under the
Plan and/or any Award Agreement. The Committee shall consider such factors as it
deems relevant to making or taking such decisions, determinations, actions and
interpretations, including the recommendations or advice of any Director or
officer or employee of the Company, any director, officer or employee of a
Subsidiary or Affiliate and such attorneys, consultants and accountants as the
Committee may select. A Participant or other holder of an Award may contest a
decision or action by the Committee with respect to such person or Award only on
the grounds that such decision or action was arbitrary or capricious or was
unlawful, and any review of such decision or action shall be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.


3.6Attorneys; Consultants. The Committee may consult with counsel who may be
counsel to the Company. The Committee may, with the approval of the Board,
employ such other attorneys and/or consultants, accountants, appraisers,
brokers, agents and other persons, any of whom may be an Employee, as the
Committee deems necessary or appropriate. The Committee, the Company and its
officers and Directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. The Committee shall not incur any liability for
any action taken in good faith in reliance upon the advice of such counsel or
other persons.






10

--------------------------------------------------------------------------------

Exhibit 10.2


3.7Delegation of Administration. Except to the extent prohibited by applicable
law, including any applicable exemptive rule under Section 16 of the Exchange
Act (including Rule 16b-3) or Section 162(m) of the Code, or the applicable
rules of a stock exchange, the Committee may, in its discretion, allocate all or
any portion of its responsibilities and powers under this Article III to any one
or more of its members and/or delegate all or any part of its responsibilities
and powers under this Article III to any person or persons selected by it;
provided, however, that the Committee may not delegate its authority to correct
defects, omissions or inconsistencies in the Plan. Any such authority delegated
or allocated by the Committee under this Section 3.7 shall be exercised in
accordance with the terms and conditions of the Plan and any rules, regulations
or administrative guidelines that may from time to time be established by the
Committee, and any such allocation or delegation may be revoked by the Committee
at any time.


ARTICLE IV.
SHARES SUBJECT TO THE PLAN AND AWARD LIMITS


4.1Number of Shares Available for Grants. The shares of stock subject to Awards
granted under the Plan shall be Shares. Such Shares subject to the Plan may be
either authorized and unissued shares (which will not be subject to preemptive
rights) or previously issued shares acquired by the Company or any Subsidiary.
Subject to adjustment as provided in Section 4.3, the total number of Shares
that may be delivered pursuant to Awards under the Plan as of the Effective Date
shall be up to a maximum of thirty seven million five hundred thousand
(37,500,000 ) Shares (the “Share Reserve”), which represents the sum of (a)
sixteen million (16,000,000 ) new Shares authorized under this Plan, plus (b) up
to fourteen million (14,000,000 ) Shares that have been approved by the
Company’s stockholders for issuance but have not been awarded under the Prior
Plan, plus (c) up to seven million five hundred thousand (7,500,000) Shares
which are subject to outstanding awards under the Prior Plan which will be
available for the grant of Awards under this Plan to the extent such Shares are
not issued due to expiration, forfeiture, cancellation, settlement in cash in
lieu of Shares or otherwise. For purposes of this Section 4.1, (d) each Share
delivered pursuant to an Option shall reduce the Share Reserve by one (1) Share;
(e) each Share subject to the exercised portion of a SAR (whether the
distribution upon exercise is made in cash, Shares or a combination of cash and
Shares) shall reduce the Share Reserve by one (1) Share, other than an SAR that,
by its terms, from and after the grant date thereof, is payable only in cash, in
which case the Share Reserve shall not be reduced; (f) each Share delivered
pursuant to a Restricted Stock Unit Award, Performance Share Award, Performance
Unit Award, or Other Stock-Based Award shall reduce the Share Reserve by three
(3.00) Shares for Awards; (g) each Share delivered pursuant to a Restricted
Stock Award without a purchase price, or with a per-Share purchase price lower
than one hundred percent (100%) of the Fair Market Value of a Share on the grant
date of such Restricted Stock Award, shall reduce the Share Reserve by three
(3.00) Shares for Awards; (h) each Share delivered pursuant to a Restricted
Stock Award with a per-Share purchase price at least equal to one hundred
percent (100%) of the Fair Market Value of a Share on the grant date of such
Restricted Stock Award shall reduce the Share Reserve by one (1) Share; and (i)
to the extent that a distribution pursuant to an Award is made in cash, other
than pursuant to an Award that by its terms, from and after the grant date
thereof, is payable only in cash, the Share Reserve shall be reduced by the
number of Shares subject to the redeemed, paid or exercised portion of such
Award. Subject to the immediately preceding sentence and, in the case of ISOs,
any limitations applicable thereto under the Code, any Shares that are subject
to an Option, SAR, or other Award which for any reason expires or is terminated
or canceled without having been fully exercised or satisfied, and any Shares
that are subject to any Restricted Stock Award (including any Shares subject to
a Participant’s Restricted Stock Award that are repurchased by the Company at
the Participant’s cost), Restricted Stock Unit Award or other Award granted
under the Plan which are forfeited, shall, to the extent of any such expiration,
termination, cancellation or forfeiture, be available for delivery in connection
with future Awards under the Plan. However, notwithstanding any other provisions
of this Section 4.1 to the contrary, (i) Shares withheld or tendered to pay the
exercise price or withholding taxes with respect to an outstanding Award or an
outstanding award under the Prior Plan shall not again be made available for
issuance pursuant to Awards under the Plan, and (ii) the payment of cash
dividends or Dividend Equivalents in cash in connection with Awards shall not
reduce the Share Reserve. Any Shares delivered under the Plan upon exercise or
satisfaction of Substitute Awards shall not reduce the Shares available for
delivery under the Plan; provided, however, that the total number of Shares that
may be delivered pursuant to Incentive Stock Options granted under the Plan
shall be equal to sixteen million (16,000,000) Shares, as adjusted pursuant to
this Section 4.1, but without application of the foregoing


11

--------------------------------------------------------------------------------

Exhibit 10.2


provisions of this sentence. The Prior Plan will remain in effect until the
Effective Date. From and after Effective Date, no further grants or awards will
be made under the Prior Plan; however, grants or awards made under the Prior
Plan before the Effective Date shall continue in effect in accordance with their
terms.


4.2Award Limits for Non-Employee Directors. The maximum aggregate grant with
respect to Awards made in any Fiscal Year to any Non-Employee Director shall not
exceed one million ($1,000,000) dollars in value, based on the combined
grant-date fair value (as determined in accordance with ASC Topic 718, the “Fair
Value”) of each Award and the grant-date Fair Value of each Option or SAR that
is granted during such Fiscal Year.


4.3Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including a change in the Shares or the capitalization of the
Company), such as a reclassification, recapitalization, merger, consolidation,
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code), issuance of warrants or rights,
dividend or other distribution (whether in the form of cash, stock or other
property), stock split or reverse stock split, spin-off, split-up, combination
or exchange of shares, repurchase of shares, or other like change in corporate
structure, partial or complete liquidation of the Company or distribution (other
than normal cash dividends) to shareholders of the Company, or any similar
corporate event or transaction, the Committee, in order to prevent dilution or
enlargement of Participants’ rights under the Plan, shall substitute or adjust,
as applicable, the number, class and kind of securities which may be delivered
under Section 4.1; the number, class and kind, and/or price (such as the Option
Price of Options or the Grant Price of SARs) of securities subject to
outstanding Awards; the Award limits set forth in Section 4.2; and other value
determinations applicable to outstanding Awards; provided, however that the
number of Shares subject to any Award shall always be a whole number. The
Committee shall also make appropriate adjustments and modifications in the terms
of any outstanding Awards to reflect or related to any such events, adjustments,
substitutions or changes, including modifications of performance goals and
changes in the length of Performance Periods. Any adjustment, substitution or
change pursuant to this Section 4.3 made with respect to an Award intended to be
an Incentive Stock Option shall be made only to the extent consistent with such
intent, unless the Committee determines otherwise. The Committee will provide
that the Fair Value of any substituted or adjusted Award as and at the time of
substitution or adjustment shall not exceed the Fair Value of such Award
immediately prior to substitution or adjustment unless the Committee determines
otherwise or as required by Code Section 409A or Code Section 422. The Committee
shall not make any adjustment pursuant to this Section 4.3 that would cause an
Award that is otherwise exempt from Code Section 409A to become subject to Code
Section 409A, or that would cause an Award that is subject to Code Section 409A
to fail to satisfy the requirements of Code Section 409A. All determinations of
the Committee as to adjustments or changes under this Section 4.3 shall be
conclusive and binding on the Participants.


4.4No Limitation on Corporate Actions. The existence of the Plan and any Awards
granted hereunder shall not affect in any way the right or power of the Company,
any Subsidiary or any Affiliate to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or
business structure, any merger or consolidation, any issuance of debt, preferred
or prior preference stock ahead of or affecting the Shares, additional shares of
capital stock or other securities or subscription rights thereto, any
dissolution or liquidation, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding. Further, except as expressly
provided herein or by the Committee, (I) the issuance by the Company of Shares
or any class of securities convertible into shares of stock of any class, for
cash, property, labor or services, upon direct sale, upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or obligations
of the Company convertible into such shares or other securities, (ii) the
payment of a dividend in property other than Shares, (iii) the occurrence of any
capital change described in Section 4.3 or (iv) the occurrence of any similar
transaction, and in any case whether or not for fair value, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number of
Shares subject to Awards theretofore granted or the Option Price, Grant Price or
purchase price per share applicable to any Award, unless the Committee shall
determine, in its discretion, that an adjustment is necessary or appropriate.


12

--------------------------------------------------------------------------------

Exhibit 10.2




ARTICLE V.
ELIGIBILITY AND PARTICIPATION


5.1Eligibility. Employees, Non-Employee Directors and Consultants shall be
eligible to become Participants and receive Awards in accordance with the terms
and conditions of the Plan, subject to the limitations on the granting of ISOs
set forth in Section 6.9(a).


5.2Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select Participants from all eligible Employees,
Non-Employee Directors and Consultants and shall determine the nature and amount
of each Award.


ARTICLE VI.
STOCK OPTIONS


6.1Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee. The
Committee may grant an Option or provide for the grant of an Option, either from
time to time in the discretion of the Committee or automatically upon the
occurrence of specified events, including the achievement of performance goals,
the satisfaction of an event or condition within the control of the recipient of
the Option or within the control of others. The granting of an Option shall take
place when the Committee by resolution, written consent or other appropriate
action determines to grant such Option for a particular number of Shares to a
particular Participant at a particular Option Price.


6.2Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which the
Option shall become exercisable and such other provisions as the Committee shall
determine, which are not inconsistent with the terms of the Plan. The Award
Agreement also shall specify whether the Option is intended to be an ISO or an
NQSO. To the extent that any Option does not qualify as an ISO (whether because
of its provisions or the time or manner of its exercise or otherwise), such
Option, or the portion thereof which does not so qualify, shall constitute a
separate NQSO.


6.3Option Price. The Option Price for each Option shall be determined by the
Committee and set forth in the Award Agreement; provided that, subject to
Section 6.9(c), the Option Price of an Option shall be not less than one hundred
percent (100%) of the Fair Market Value of a Share on the date the Option is
granted; provided further, that Substitute Awards or Awards granted in
connection with an adjustment provided for in Section 4.3, in the form of stock
options, shall have an Option Price per Share that is intended to maintain the
economic value of the Award that was replaced or adjusted, as determined by the
Committee.








13

--------------------------------------------------------------------------------

Exhibit 10.2


6.4Duration of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant and set forth in
the Award Agreement; provided, however, that no Option shall be exercisable
later than the tenth (10th) anniversary of its date of grant, subject to the
respective last sentences of Sections 6.5 and 6.9(c).


6.5Exercise of Options. Options shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance determine and set forth in the Award Agreement, which need not be the
same for each grant or for each Option or Participant. An Agreement may provide
that the period of time over which an Option other than an ISO may be exercised
shall be automatically extended if on the scheduled expiration date of such
Option the Optionee’s exercise of such Option would violate applicable
securities laws; provided, however, that during such extended exercise period
the Option may only be exercised to the extent the Option was exercisable in
accordance with its terms immediately prior to such scheduled expiration date;
provided further, however, that such extended exercise period shall end not
later than thirty (30) days after the exercise of such Option first would no
longer violate such laws.


6.6Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, in a form specified or accepted by the Committee, or by
complying with any alternative exercise procedures that may be authorized by the
Committee, setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for such Shares, which shall
include applicable taxes, if any, in accordance with Article XVII. The Option
Price upon exercise of any Option shall be payable to the Company in full
either: (a) in cash or its equivalent; (b) subject to such terms, conditions and
limitations as the Committee may prescribe, by tendering (either by actual
delivery or attestation) unencumbered Shares previously acquired by the
Participant exercising such Option having an aggregate Fair Market Value at the
time of exercise equal to the total Option Price, (c) by a combination of (a)
and (b); or (d) by any other method approved or accepted by the Committee in its
sole discretion, including, if the Committee so determines, a cashless
(broker-assisted) exercise that complies with all applicable laws. Subject to
any governing rules or regulations, as soon as practicable after receipt of a
written notification of exercise and full payment in accordance with the
preceding provisions of this Section 6.6, the Company shall deliver to the
Participant exercising an Option, in the Participant’s name, evidence of book
entry Shares, or, upon the Participant’s request, Share certificates, in an
appropriate amount based upon the number of Shares purchased under the Option,
subject to Section 20.9. Unless otherwise determined by the Committee, all
payments under all of the methods described above shall be paid in United States
dollars.


6.7Rights as a Shareholder. No Participant or other person shall become the
beneficial owner of any Shares subject to an Option, nor have any rights to
dividends or other rights of a shareholder with respect to any such Shares,
until the Participant has actually received such Shares following exercise of
his or her Option in accordance with the provisions of the Plan and the
applicable Award Agreement.


6.8Termination of Employment or Service. Except as otherwise provided in the
Award Agreement, an Option may be exercised only to the extent that it is then
exercisable, and if at all times during the period beginning with the date of
granting of such Option and ending on the date of exercise of such Option the
Participant is an Employee or Non-Employee Director, and shall terminate
immediately upon a Termination of the Participant. An Option shall cease to
become newly exercisable upon a Termination of the holder thereof.
Notwithstanding the foregoing provisions of this Section 6.8 to the contrary,
the Committee may determine in its discretion that an Option may be exercised
following any such Termination, whether or not exercisable at the time of such
Termination; provided, however, that in no event may an Option be exercised
after the expiration date of such Option specified in the applicable Award
Agreement, except as provided in the last sentence of Section 6.5.


14

--------------------------------------------------------------------------------

Exhibit 10.2


6.9Limitations on Incentive Stock Options.


(a)General. No ISO shall be granted to any individual otherwise eligible to
participate in the Plan who is not an Employee of the Company or a Subsidiary on
the date of granting of such Option. Any ISO granted under the Plan shall
contain such terms and conditions, consistent with the Plan, as the Committee
may determine to be necessary to qualify such Option as an “incentive stock
option” under Section 422 of the Code. Any ISO granted under the Plan may be
modified by the Committee to disqualify such Option from treatment as an
“incentive stock option” under Section 422 of the Code.


(b)$100,000 Per Year Limitation. Notwithstanding any intent to grant ISOs, an
Option granted under the Plan will not be considered an ISO to the extent that
it, together with any other “incentive stock options” (within the meaning of
Section 422 of the Code, but without regard to subsection (d) of such Section)
under the Plan and any other “incentive stock option” plans of the Company, any
Subsidiary and any “parent corporation” of the Company within the meaning of
Section 424(e) of the Code, are exercisable for the first time by any
Participant during any calendar year with respect to Shares having an aggregate
Fair Market Value in excess of $100,000 (or such other limit as may be required
by the Code) as of the time the Option with respect to such Shares is granted.
The rule set forth in the preceding sentence shall be applied by taking Options
into account in the order in which they were granted.


(c)Options Granted to Certain Shareholders. No ISO shall be granted to an
individual otherwise eligible to participate in the Plan who owns (within the
meaning of Section 424(d) of the Code), at the time the Option is granted, more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or a Subsidiary or any “parent corporation” of the Company
within the meaning of Section 424(e) of the Code. This restriction does not
apply if at the time such ISO is granted the Option Price of the ISO is at least
110% of the Fair Market Value of a Share on the date such ISO is granted, and
the ISO by its terms is not exercisable after the expiration of five years from
such date of grant.


ARTICLE VII.
STOCK APPRECIATION RIGHTS


7.1Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant an SAR (a) in connection and
simultaneously with the grant of an Option (a Tandem SAR) or (b) independent of,
and unrelated to, an Option (a Freestanding SAR). The Committee shall have
complete discretion in determining the number of Shares to which a SAR pertains
(subject to Article IV) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to any SAR.


7.2Grant Price. The Grant Price for each SAR shall be determined by the
Committee and set forth in the Award Agreement, subject to the limitations of
this Section 7.2. The Grant Price for each Freestanding SAR shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share on the date
such Freestanding SAR is granted, except in the case of Substitute Awards or
Awards granted in connection with an adjustment provided for in Section 4.3. The
Grant Price of a Tandem SAR shall be equal to the Option Price of the related
Option.




15

--------------------------------------------------------------------------------

Exhibit 10.2


7.3Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR shall be exercisable
only when and to the extent the related Option is exercisable and may be
exercised only with respect to the Shares for which the related Option is then
exercisable. A Tandem SAR shall entitle a Participant to elect, in the manner
set forth in the Plan and the applicable Award Agreement, in lieu of exercising
his or her unexercised related Option for all or a portion of the Shares for
which such Option is then exercisable pursuant to its terms, to surrender such
Option to the Company with respect to any or all of such Shares and to receive
from the Company in exchange therefor a payment described in Section 7.7. An
Option with respect to which a Participant has elected to exercise a Tandem SAR
shall, to the extent of the Shares covered by such exercise, be canceled
automatically and surrendered to the Company. Such Option shall thereafter
remain exercisable according to its terms only with respect to the number of
Shares as to which it would otherwise be exercisable, less the number of Shares
with respect to which such Tandem SAR has been so exercised. Notwithstanding any
other provision of the Plan to the contrary, with respect to a Tandem SAR
granted in connection with an ISO: (a) the Tandem SAR will expire no later than
the expiration of the related ISO; (b) the value of the payment with respect to
the Tandem SAR may not exceed the difference between the Fair Market Value of
the Shares subject to the related ISO at the time the Tandem SAR is exercised
and the Option Price of the related ISO; and (c) the Tandem SAR may be exercised
only when the Fair Market Value of the Shares subject to the ISO exceeds the
Option Price of the ISO.


7.4Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, in
accordance with the Plan, determines and sets forth in the Award Agreement.


7.5Award Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the number of Shares to which the SAR pertains, the Grant Price,
the term of the SAR, and such other terms and conditions as the Committee shall
determine in accordance with the Plan.


7.6Term of SARs. The term of a SAR granted under the Plan shall be determined by
the Committee, in its sole discretion; provided, however, that the term of any
Tandem SAR shall be the same as the related Option and no SAR shall be
exercisable more than ten (10) years after it is granted, subject to the last
sentence of Section 6.5 in the case of a Tandem SAR.


7.7Payment of SAR Amount. An election to exercise SARs shall be deemed to have
been made on the date of Notice of such election to the Company. Upon exercise
of a SAR, a Participant shall be entitled to receive payment from the Company in
an amount determined by multiplying:


(a)The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price of the SAR; by


(b)The number of Shares with respect to which the SAR is exercised.


Notwithstanding the foregoing provisions of this Section 7.7 to the contrary,
the Committee may establish and set forth in the applicable Award Agreement a
maximum amount per Share that will be payable upon the exercise of a SAR. At the
discretion of the Committee, such payment upon exercise of a SAR shall be in
cash, in Shares of equivalent Fair Market Value, or in some combination thereof.


7.8Rights as a Shareholder. A Participant receiving a SAR shall have the rights
of a Shareholder only as to Shares, if any, actually issued to such Participant
upon satisfaction or achievement of the terms and conditions of the Award, and
in accordance with the provisions of the Plan and the applicable Award
Agreement, and not with respect to Shares to which such Award relates but which
are not actually issued to such Participant.


16

--------------------------------------------------------------------------------

Exhibit 10.2


7.9Termination of Employment or Service. Each SAR Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
SAR following such Participant’s Termination. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all SARs issued pursuant to the Plan, and may reflect distinctions based on the
reasons for Termination.


ARTICLE VIII.
RESTRICTED STOCK AND RESTRICTED STOCK UNITS


8.1Awards of Restricted Stock and Restricted Stock Units. Subject to the terms
and provisions of the Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Subject to the
terms and conditions of this Article VIII and the Award Agreement, upon delivery
of Shares of Restricted Stock to a Participant, or creation of a book entry
evidencing a Participant’s ownership of Shares of Restricted Stock, pursuant to
Section 8.6, the Participant shall have all of the rights of a shareholder with
respect to such Shares, subject to the terms and restrictions set forth in this
Article VIII or the applicable Award Agreement or as determined by the
Committee. Restricted Stock Units shall be similar to Restricted Stock, except
no Shares are actually awarded to a Participant who is granted Restricted Stock
Units on the date of grant, and such Participant shall have no rights of a
shareholder with respect to such Restricted Stock Units.


8.2Award Agreement. Each Restricted Stock and/or Restricted Stock Unit Award
shall be evidenced by an Award Agreement that shall specify the Period of
Restriction, the number of Shares of Restricted Stock or the number of
Restricted Stock Units granted, and such other provisions as the Committee shall
determine in accordance with the Plan.


8.3Nontransferability of Restricted Stock. Except as provided in this Article
VIII, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned, encumbered, alienated, hypothecated or otherwise disposed of until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement.


8.4Period of Restriction and Other Restrictions. The Period of Restriction shall
lapse based on continuing service as a Non-Employee Director or Consultant or
continuing employment with the Company, a Subsidiary or an Affiliate, the
achievement of performance goals, the satisfaction of other conditions or
restrictions or upon the occurrence of other events, in each case, as determined
by the Committee, at its discretion, and stated in the Award Agreement.


8.5Delivery of Shares, Payment of Restricted Stock Units. Subject to Section
20.9, after the last day of the Period of Restriction applicable to a
Participant’s Shares of Restricted Stock, and after all conditions and
restrictions applicable to such Shares of Restricted Stock have been satisfied
or lapse (including satisfaction of any applicable withholding tax obligations),
pursuant to the applicable Award Agreement, such Shares of Restricted Stock
shall become freely transferable by such Participant. After the last day of the
Period of Restriction applicable to a Participant’s Restricted Stock Units, and
after all conditions and restrictions applicable to Restricted Stock Units have
been satisfied or lapse (including satisfaction of any applicable withholding
tax obligations), pursuant to the applicable Award Agreement, such Restricted
Stock Units shall be settled by delivery of Shares, a cash payment determined by
reference to the then-current Fair Market Value of Shares or a combination of
Shares and such cash payment, as the Committee, in its sole discretion, shall
determine, either by the terms of the Award Agreement or otherwise.




17

--------------------------------------------------------------------------------

Exhibit 10.2


8.6Forms of Restricted Stock Awards. Each Participant who receives an Award of
Shares of Restricted Stock shall be issued a stock certificate or certificates
evidencing the Shares covered by such Award registered in the name of such
Participant, which certificate or certificates may contain an appropriate
legend. The Committee may require a Participant who receives a certificate or
certificates evidencing a Restricted Stock Award to immediately deposit such
certificate or certificates, together with a stock power or other appropriate
instrument of transfer, endorsed in blank by the Participant, with signatures
guaranteed in accordance with the Exchange Act if required by the Committee,
with the Secretary of the Company or an escrow holder as provided in the
immediately following sentence. The Secretary of the Company or such escrow
holder as the Committee may appoint shall retain physical custody of each
certificate representing a Restricted Stock Award until the Period of
Restriction and any other restrictions imposed by the Committee or under the
Award Agreement with respect to the Shares evidenced by such certificate expire
or shall have been removed. The foregoing to the contrary notwithstanding, the
Committee may, in its discretion, provide that a Participant’s ownership of
Shares of Restricted Stock prior to the lapse of the Period of Restriction or
any other applicable restrictions shall, in lieu of such certificates, be
evidenced by a “book entry” (i.e., a computerized or manual entry) in the
records of the Company or its designated agent in the name of the Participant
who has received such Award. Such records of the Company or such agent shall,
absent manifest error, be binding on all Participants who receive Restricted
Stock Awards evidenced in such manner. The holding of Shares of Restricted Stock
by the Company or such an escrow holder, or the use of book entries to evidence
the ownership of Shares of Restricted Stock, in accordance with this Section
8.6, shall not affect the rights of Participants as owners of the Shares of
Restricted Stock awarded to them, nor affect the restrictions applicable to such
shares under the Award Agreement or the Plan, including the Period of
Restriction.


8.7Voting Rights. Unless otherwise determined by the Committee and set forth in
a Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock may
be granted the right to exercise full voting rights with respect to those Shares
during the Period of Restriction. A Participant shall have no voting rights with
respect to any Restricted Stock Units.


8.8Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be credited with any cash
dividends paid with respect to such Shares while they are so held, unless
determined otherwise by the Committee and set forth in the Award Agreement. The
Committee may apply any restrictions to such dividends that the Committee deems
appropriate, provided that any such cash dividends shall be subject to the same
terms and conditions, including the Period of Restriction, any vesting
restrictions and, if applicable, the achievement of any performance goals, as
relate to the original Shares of Restricted Stock. In addition, in the event of
(a) any adjustment as provided in Section 4.3, or (b) any shares or securities
are received as a dividend, or an extraordinary dividend is paid in cash, on
Shares of Restricted Stock, any new or additional Shares or securities or any
extraordinary dividends paid in cash received by a recipient of Restricted Stock
shall be subject to the same terms and conditions, including the Period of
Restriction, any vesting restrictions and, if applicable, the achievement of any
performance goals, as relate to the original Shares of Restricted Stock. No
dividends will be credited or paid with respect to any Award other than
Restricted Stock, provided that Awards other than Restricted Stock may be
granted Dividend Equivalents in accordance with Section 12.1 hereof.


8.9Termination of Employment or Service. Except as otherwise provided in this
Section 8.9, during the Period of Restriction, any Restricted Stock Units and/or
Shares of Restricted Stock held by a Participant shall be forfeited and revert
to the Company (or, if Shares of Restricted Sock were sold to the Participant,
the Participant shall be required to resell such Shares to the Company at cost)
upon the Participant’s Termination or the failure to meet or satisfy any
applicable performance goals or other terms, conditions and restrictions to the
extent set forth in the applicable Award Agreement. Each applicable Award
Agreement shall set forth the extent to which, if any, the Participant shall
have the right to retain Restricted Stock Units and/or Shares of Restricted
Stock following such Participant’s Termination. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in the
applicable Award Agreement, need not be uniform among all such Awards issued
pursuant to the Plan, and may reflect distinctions based on the reasons for, or
circumstances of, such Termination.


18

--------------------------------------------------------------------------------

Exhibit 10.2


8.10Compliance With Section 409A. Unless the Committee provides otherwise in an
Award Agreement, each Restricted Stock Unit shall be paid in full to the
Participant no later than the fifteenth day of the third month after the end of
the first calendar year in which the Restricted Stock Unit is no longer subject
to a “substantial risk of forfeiture” within the meaning of Code Section 409A.
If the Committee provides in an Award Agreement that a Restricted Stock Unit is
intended to be subject to Code Section 409A, the Award Agreement shall include
terms that are intended to satisfy the requirements of Section 409A.


ARTICLE IX.
PERFORMANCE UNITS, PERFORMANCE SHARES, AND CASH-BASED AWARDS




9.1Grant of Performance Units, Performance Shares and Cash-Based Awards. Subject
to the terms of the Plan, Performance Units, Performance Shares, and/or
Cash-Based Awards may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee, in accordance with the Plan. A Performance Unit, Performance Share or
Cash-Based Award entitles the Participant who receives such Award to receive
Shares or cash upon the attainment of performance goals and/or satisfaction of
other terms and conditions determined by the Committee when the Award is
granted. Such entitlements of a Participant with respect to his or her
outstanding Performance Unit, Performance Share or Cash-Based Award shall be
reflected by a bookkeeping entry in the records of the Company, unless otherwise
provided by the Award Agreement. The terms and conditions of such Awards shall
be consistent with the Plan and need not be uniform among all such Awards or all
Participants receiving such Awards.


9.2Value of Performance Units, Performance Shares and Cash-Based Awards. Each
Performance Unit shall have an initial value that is established by the
Committee at the time of grant. Each Performance Share shall have an initial
value equal to the Fair Market Value of a Share on the date of grant. Each
Cash-Based Award shall have a value as shall be determined by the Committee. The
Committee shall set performance goals in its discretion which, depending on the
extent to which they are met, will determine the number and/or value of
Performance Units and Performance Shares and Cash-Based Awards that will be paid
out to the Participant.


9.3Earning of Performance Units, Performance Shares and Cash-Based Awards.
Subject to the terms of the Plan, after the applicable Performance Period has
ended, the holder of Performance Units, Performance Shares or Cash-Based Awards
shall be entitled to receive payment on the number and value of Performance
Units, Performance Shares or Cash-Based Awards earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance goals and/or other terms and conditions have been
achieved or satisfied. The Committee shall determine the extent to which any
such pre-established performance goals and/or other terms and conditions of a
Performance Unit, Performance Share or Cash-Based Award are attained or not
attained following conclusion of the applicable Performance Period. The
Committee may, in its discretion, waive any such performance goals and/or other
terms and conditions relating to any such Award.


9.4Form and Timing of Payment of Performance Units, Performance Shares and
Cash-Based Awards. Payment of earned Performance Units, Performance Shares and
Cash-Based Awards shall be as determined by the Committee and as set forth in
the Award Agreement. Subject to the terms of the Plan, the Committee, in its
sole discretion, may pay earned Performance Units, Performance Shares and
Cash-Based Awards in the form of cash or in Shares (or in a combination thereof)
which have an aggregate Fair Market Value equal to the value of the earned
Performance Units, Performance Shares or Cash-Based Awards as soon as
practicable after the end of the Performance Period and following the
Committee’s determination of actual performance against the performance goals
and/or other terms and conditions established by the Committee. Such Shares may
be granted subject to any restrictions imposed


19

--------------------------------------------------------------------------------

Exhibit 10.2


by the Committee, including pursuant to Section 20.9. The determination of the
Committee with respect to the form of payment of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.


9.5Rights as a Shareholder. A Participant receiving a Performance Unit,
Performance Share or Cash-Based Award shall have the rights of a shareholder
only as to Shares, if any, actually received by the Participant upon
satisfaction or achievement of the terms and conditions of such Award and not
with respect to Shares subject to the Award but not actually issued to such
Participant.


9.6Termination of Employment or Service. Each Award Agreement shall set forth
the extent to which the Participant shall have the right to retain Performance
Units, Performance Shares and/or Cash-Based Award following such Participant’s
Termination. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the applicable Award Agreement, need not be
uniform among all such Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for Termination.


9.7Compliance With Section 409A. Unless the Committee provides otherwise in an
Award Agreement, each Performance Unit, Performance Share and/or Cash-Based
Award shall be paid in full to the Participant no later than the fifteenth day
of the third month after the end of the first calendar year in which such Award
is no longer subject to a “substantial risk of forfeiture” within the meaning of
Code Section 409A. If the Committee provides in an Award Agreement that a
Performance Share, Performance Unit or Cash-Based Award is intended to be
subject to Code Section 409A, the Award Agreement shall include terms that are
intended to satisfy the requirements of Section 409A.


ARTICLE X.
OTHER STOCK-BASED AWARDS


10.1Other Stock-Based Awards. The Committee may grant types of equity-based or
equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted Shares), in such amounts
(subject to Article IV) and subject to such terms and conditions, as the
Committee shall determine. Such Other Stock-Based Awards may involve the
transfer of actual Shares to Participants, or payment in cash or otherwise of
amounts based on the value of Shares and may include Awards designed to comply
with or take advantage of the applicable local laws of jurisdictions other than
the United States.


10.2Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or units based on Shares, as determined by the
Committee. The Committee may establish performance goals in its discretion, and
any such performance goals shall be set forth in the applicable Award Agreement.
If the Committee exercises its discretion to establish performance goals, the
number and/or value of Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which such performance goals are met.


10.3Payment of Other Stock-Based Awards. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
as set forth in the Award Agreement, in cash or Shares as the Committee
determines.








20

--------------------------------------------------------------------------------

Exhibit 10.2


10.4Termination of Employment or Service. The Committee shall determine the
extent to which the Participant shall have the right to receive Other
Stock-Based Awards following the Participant’s Termination. Such provisions
shall be determined in the sole discretion of the Committee, such provisions may
be included in the applicable Award Agreement, but need not be uniform among all
Other Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for Termination.


10.5Compliance With Section 409A. Unless the Committee provides otherwise in an
Award Agreement, each Other Stock-Based Award shall be paid in full to the
Participant no later than the fifteenth day of the third month after the end of
the first calendar year in which the Other Stock-Based Award is no longer
subject to a “substantial risk of forfeiture” within the meaning of Code Section
409A. If the Committee provides in an Award Agreement that a Cash-Based Award or
Other Stock-Based Award is intended to be subject to Code Section 409A, the
Award Agreement shall include terms that are intended to satisfy the
requirements of Section 409A.


ARTICLE XI.
NON-EMPLOYEE DIRECTOR FEES IN SHARES OR OTHER AWARDS


11.1Payment of Fees in Shares or Other Awards. The Board may determine to pay a
Non-Employee Director up to 100% of his or her Fees as an Other Stock-Based
Award denominated in Shares, or another type of Award, or otherwise make Awards
in lieu of all or any portion of his or her Fees. Except as otherwise provided
in this Article XI, the percentage of Fees to be paid in such Shares or other
Awards to Non-Employee Directors, or the amount of an Award in lieu of Fees,
during each calendar quarter shall be determined by the Board on or prior to the
first day of such quarter. If such an Award to be issued as Fees is based on a
percentage of such Fees, the number of Shares subject to such Award shall be
determined by multiplying such percentage by the amount of such Fees otherwise
payable in cash for such quarter and dividing the product by the Fair Market
Value of the Shares on the first day of such quarter. If this formula produces a
fractional Share, the Non-Employee Director shall be paid in cash the Fair
Market Value of the fractional Share.


11.2Election to Receive Fees in Shares or Other Awards. To the extent permitted
by the Board, a Non-Employee Director may elect to receive up to 100% of his or
her Fees (not otherwise payable in Shares or any other Award pursuant to Section
11.1) as an Other Stock-Based Award denominated in Shares or another type of
Award, or otherwise elect to receive an Award in lieu of all or any portion of
his or her Fees (not otherwise payable in Shares or any other Award pursuant to
Section 11.1) (a “Stock Election”). A Stock Election must be in writing and
shall be delivered to the Corporate Secretary of the Company prior to the Annual
Meeting. Except as provided in this Article XI, such a Stock Election shall
apply to Fees payable to the Non-Employee Director in respect of Board and/or
committee service during the period commencing on the date of such Annual
Meeting and ending on the day before the next Annual Meeting, and a Non-Employee
Director may revoke a Stock Election by delivering written notice of such
revocation to the Corporate Secretary of the Company prior to the last day of
any calendar quarter with respect to all calendar quarters beginning after
delivery of such notice of revocation. A Stock Election may specify the
applicable percentage of the Fees that the Non-Employee Director wishes to
receive in Shares or other applicable Award (the “Designated Percentage”). If a
Stock Election specifying a Designated Percentage is made, then not later than
the first day of the applicable calendar quarter, the number of Shares subject
to the Award to be issued in lieu of the Non-Employee Director’s Fees pursuant
to such Stock Election shall be determined by multiplying the Designated
Percentage by the amount of Fees otherwise payable in cash for such quarter and
dividing that product by the Fair Market Value of the Shares on the first day of
such quarter. If this formula produces a fractional Share, the Non-Employee
Director shall be paid in cash the Fair Market Value of the fractional Share.






21

--------------------------------------------------------------------------------

Exhibit 10.2


11.3Timing of Determinations or Elections. If required by the Board,
determinations or elections concerning the percentage of Fees payable in Awards
other than Shares, or the amount of any such Awards payable in lieu of Fees,
shall be made prior to the commencement of the calendar year in which an
Non-Employee Director performs the services to which such Fees relate, and any
such determination or election shall be irrevocable with respect to such Fees
for services performed during such calendar year.


ARTICLE XII.
DIVIDEND EQUIVALENTS


12.1Dividend Equivalents. Unless otherwise provided by the Committee, no
adjustment shall be made in the Shares issuable or taken into account under
Awards on account of cash dividends that may be paid or other rights that may be
issued to the holders of Shares prior to issuance of such Shares under such
Award. The Committee may grant Dividend Equivalents based on the dividends
declared on Shares that are subject to any Award, including any Award the
payment or settlement of which is deferred pursuant to Section 20.6. The
Committee may also grant Dividend Equivalents based on the dividends that would
have been declared on Restricted Stock Units or Performance Units had such Units
been Shares of Restricted Stock or Performance Units, as the case may be.
Dividend Equivalents may be credited as of the dividend payment dates, during
the period between the date the Award is granted and the date the Award becomes
payable, terminates or expires. Dividend Equivalents may be subject to any
limitations and/or restrictions determined by the Committee. Dividend
Equivalents shall be converted to cash or additional Shares by such formula and
at such time, and shall be paid at such times, as may be determined by the
Committee. Unless the Award Agreement provides otherwise, Dividend Equivalents
shall be paid to the Participant at least annually, not later than the fifteenth
day of the third month following the end of the calendar year in which the
Dividend Equivalents are credited (or, if later, the fifteenth day of the third
month following the end of the calendar year in which the Dividend Equivalents
are no longer subject to a substantial risk of forfeiture within the meaning of
Code Section 409A). Any Dividend Equivalents that are accumulated and paid after
the date specified in the preceding sentence shall be explicitly set forth in a
separate arrangement that provides for the payment of the dividend equivalents
at a time and in a manner that satisfies the requirements of Code Section 409A.
No Dividend Equivalents shall relate to Shares underlying an Option or SAR
unless such Dividend Equivalent rights are explicitly set forth as a separate
arrangement and do not cause any such Option or SAR to be subject to Code
Section 409A. Notwithstanding anything in this Section 12.1 to the contrary, no
Dividend Equivalents shall be paid on any portion of any Award under the Plan
that is not vested, or, in the event that payment or settlement of an Award is
contingent on achievement of performance goals, for which the performance goals
have not been achieved.


ARTICLE XIII.
TRANSFERABILITY OF AWARDS


13.1Transferability of Incentive Stock Options. No ISO or Tandem SAR granted in
connection with an ISO may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, all ISOs and Tandem SARs granted in connection with ISOs
granted to a Participant shall be exercisable during his or her lifetime only by
such Participant.


13.2All Other Awards. Except as otherwise provided in Section 8.5 or a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, no Award granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution; provided that the Committee may permit further
transferability, on a general or a specific basis, and may impose conditions and
limitations on any permitted transferability, subject to Section 13.1 and any
applicable Period of Restriction; provided further, however, that no Award may
be transferred for value or other consideration without first obtaining approval
thereof by the shareholders of the Company. Further, except as otherwise
provided


22

--------------------------------------------------------------------------------

Exhibit 10.2


in a Participant’s Award Agreement or otherwise determined at any time by the
Committee, or unless the Committee decides to permit further transferability,
subject to Section 13.1 and any applicable Period of Restriction, all Awards
granted to a Participant under the Plan, and all rights with respect to such
Awards, shall be exercisable or available during his or her lifetime only by or
to such Participant. With respect to those Awards, if any, that are permitted to
be transferred to another individual, references in the Plan to exercise or
payment related to such Awards by or to the Participant shall be deemed to
include, as determined by the Committee, the Participant’s permitted transferee.
A Participant’s unexercised Option or SAR, or amounts due but remaining unpaid
to such Participant, at the Participant’s death, shall be exercised or paid as
designated by the Participant by will or by the laws of descent and
distribution. In the event any Award is exercised by or otherwise paid to the
executors, administrators, heirs or distributees of the estate of a deceased
Participant, or the transferee of an Award, in any such case, pursuant to the
terms and conditions of the Plan and the applicable Agreement and in accordance
with such terms and conditions as may be specified from time to time by the
Committee, the Company shall be under no obligation to issue Shares thereunder
unless and until the Company is satisfied, as determined in the discretion of
the Committee, that the person or persons exercising such Award, or to receive
such payment, are the duly appointed legal representative of the deceased
Participant’s estate or the proper legatees or distributees thereof, or the
valid transferee of such Award, as applicable. Any purported assignment,
transfer or encumbrance of an Award that does not comply with this Section 13.2
shall be void and unenforceable against the Company.
ARTICLE XIV.
RIGHTS OF PARTICIPANTS


14.1Rights or Claims. No individual shall have any rights or claims under the
Plan except in accordance with the provisions of the Plan and any applicable
Award Agreement. The grant of an Award under the Plan shall not confer any
rights upon the Participant holding such Award other than such terms, and
subject to such conditions, as are specified in the Plan as being applicable to
such type of Award, or to all Awards, or as are expressly set forth in the Award
Agreement evidencing such Award. Without limiting the generality of the
foregoing, nothing contained in the Plan or in any Award Agreement shall be
deemed to:


(a)Give any Employee or Non-Employee Director the right to be retained in the
service of the Company, an Affiliate and/or a Subsidiary, whether in any
particular position, at any particular rate of compensation, for any particular
period of time or otherwise;


(b)Restrict in any way the right of the Company, an Affiliate and/or a
Subsidiary to terminate, change or modify any Employee’s employment or any
Non-Employee Director’s service as a Director at any time with or without Cause;


(c)Confer on any Consultant any right of continued relationship with the
Company, an Affiliate and/or a Subsidiary, or alter any relationship between
them, including any right of the Company or an Affiliate or Subsidiary to
terminate, change or modify its relationship with a Consultant;


(d)Give any Employee, Non-Employee Director or Consultant the right to receive
any bonus, whether payable in cash or in Shares, or in any combination thereof,
from the Company, an Affiliate and/or a Subsidiary, nor be construed as limiting
in any way the right of the Company, an Affiliate and/or a Subsidiary to
determine, in its sole discretion, whether or not it shall pay any Employee,
Non-Employee Director or Consultant bonuses, and, if so paid, the amount thereof
and the manner of such payment; or




23

--------------------------------------------------------------------------------

Exhibit 10.2


(e)Give any Participant any rights whatsoever with respect to an Award except as
specifically provided in the Plan and the Award Agreement.


14.2Adoption of the Plan. The adoption of the Plan shall not be deemed to give
any Employee, Non-Employee Director or Consultant or any other individual any
right to be selected as a Participant or to be granted an Award, or, having been
so selected, to be selected to receive a future Award.


14.3Vesting. Notwithstanding any other provision of the Plan, a Participant’s
right or entitlement to exercise or otherwise vest in any Award not exercisable
or vested at the time of grant shall only result from continued services as a
Non-Employee Director or Consultant or continued employment, as the case may be,
with the Company or any Subsidiary or Affiliate, or satisfaction of any other
performance goals or other conditions or restrictions applicable, by its terms,
to such Award.


14.4No Effects on Benefits. Payments and other compensation received by a
Participant under an Award are not part of such Participant’s normal or expected
compensation or salary for any purpose, including calculating termination,
indemnity, severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments under
any laws, plans, contracts, arrangements or otherwise. No claim or entitlement
to compensation or damages arises from the termination of the Plan or diminution
in value of any Award or Shares purchased or otherwise received under the Plan.


14.5One or More Types of Awards. A particular type of Award may be granted to a
Participant either alone or in addition to other Awards under the Plan.


ARTICLE XV.
CHANGE OF CONTROL


15.1Treatment of Outstanding Awards. In the event of a Change of Control, unless
otherwise specifically prohibited by any applicable laws, rules or regulations
or otherwise provided in any applicable Award Agreement, as in effect prior to
the occurrence of the Change of Control, specifically with respect to a Change
of Control:


(a)In its discretion, and on such terms and conditions as it deems appropriate,
the Committee may provide, either by the terms of the Award Agreement or by
resolution adopted prior to the occurrence of such Change of Control, that any
Options, SARs and Other Stock-Based Awards (if applicable) which are outstanding
shall become exercisable as determined by the Committee, notwithstanding
anything to the contrary in the Award Agreement; provided, however, that if the
surviving or successor corporation to the Company, or any parent or subsidiary
thereof, or any other corporation that is a party to the transaction resulting
in the Change of Control, does not agree to assume, or substitute equivalent
options or other awards for, such Options, SARs or Other Stock-Based Awards, or
in the event of a liquidation of the Company, then immediately prior to the
occurrence of such Change of Control, or as of such earlier date as the
Committee may prescribe, any and all Options, SARs and Other Stock-Based Awards
(if applicable) which are outstanding shall immediately become fully exercisable
as to all Shares covered thereby, notwithstanding anything to the contrary in
the Plan or the Award Agreement.




24

--------------------------------------------------------------------------------

Exhibit 10.2


(b)In its discretion, and on such terms and conditions as it deems appropriate,
the Committee may provide, either by the terms of the Award Agreement or by
resolution adopted prior to the occurrence of such Change of Control, that
restrictions, performance goals or other conditions applicable to Restricted
Stock Units, Shares of Restricted Stock and Other Stock-Based Awards previously
awarded to Participants shall be canceled or deemed achieved, the Period of
Restriction applicable thereto shall terminate, and restrictions on transfer,
sale, assignment, pledge or other disposition applicable to any such Shares of
Restricted Stock shall lapse, in each case, to the extent provided by the
Committee, notwithstanding anything to the contrary in the Award Agreement;
provided, however, that if the surviving or successor corporation to the
Company, or any parent or subsidiary thereof, or any other corporation that is a
party to the transaction resulting in the Change of Control does not agree to
assume, or substitute equivalent awards for, any such Awards, or in the event of
a liquidation of the Company, then immediately prior to the occurrence of such
Change of Control, any restrictions, performance goals or other conditions
applicable to Restricted Stock Units, Shares of Restricted Stock and Other
Stock-Based Awards previously awarded to Participants shall be immediately
canceled or deemed achieved, the Period of Restriction applicable thereto shall
immediately terminate, and all restrictions on transfer, sale, assignment,
pledge or other disposition applicable to any such Shares of Restricted Stock
shall immediately lapse, notwithstanding anything to the contrary in the Plan or
the Award Agreement.


(c)In its discretion, and on such terms and conditions as it deems appropriate,
the Committee may provide, either by the terms of the Award Agreement or by
resolution adopted prior to the occurrence of such Change of Control, that any
Awards which are outstanding shall, in whole or in part, immediately become
vested and nonforfeitable; provided, however, that if the surviving or successor
corporation to the Company, or any parent or subsidiary thereof, or any other
corporation that is a party to the transaction resulting in the Change of
Control does not agree to assume, or substitute equivalent awards for, any such
Awards, or in the event of a liquidation of the Company, then immediately prior
to the occurrence of such Change of Control, all Awards which are outstanding
shall immediately become fully vested and nonforfeitable.


(d)In its discretion, and on such terms and conditions as it deems appropriate,
the Committee may provide, either by the terms of the Award Agreement or by
resolution adopted prior to the occurrence of such Change of Control, that the
target payment opportunities attainable under any outstanding Awards of
Performance Units, Performance Shares, Cash-Based Awards and other Awards shall
be deemed to have been fully or partially earned for any Performance Period(s),
as determined by the Committee, immediately prior to the effective date of the
Change of Control. Notwithstanding the immediately preceding sentence to the
contrary, if the surviving or successor corporation to the Company, or any
parent or subsidiary thereof, or any other corporation that is a party to the
transaction resulting in the Change of Control does not agree to assume, or
substitute equivalent awards for, any such Awards, or in the event of a
liquidation of the Company, then the target payment opportunities attainable
under any outstanding Awards of Performance Units, Performance Shares,
Cash-Based Awards and other Awards shall be deemed to have been fully earned for
the entire Performance Period(s) immediately prior to the effective date of the
Change of Control, unless actual performance exceeds the target, in which case
actual performance shall be used, and (i) there shall be paid out to each
Participant holding such an Award denominated in Shares, not later than five (5)
days prior to the effective date of the Change of Control, a pro rata number of
Shares (or the equivalent Fair Market Value thereof, as determined by the
Committee, in cash) based upon an assumed achievement of all relevant targeted
performance goals, unless actual performance exceeds the target, in which case
actual performance shall be used, and upon the length of time within the
Performance Period which has elapsed prior to the Change of Control, and (ii)
Awards denominated in cash shall be paid pro rata to applicable Participants in
cash within thirty (30) days following the effective date of the Change of
Control, with the pro-ration determined as a function of the length of


25

--------------------------------------------------------------------------------

Exhibit 10.2


time within the Performance Period which has elapsed prior to the Change of
Control, and based on an assumed achievement of all relevant targeted
performance goals, unless actual performance exceeds the target, in which case
actual performance shall be used.


(e)In its discretion, and on such terms and conditions as it deems appropriate,
the Committee may provide, either by the terms of the Award Agreement applicable
to any Award or by resolution adopted prior to the occurrence of such Change of
Control, that any Award the payment or settlement of which was deferred under
Section 20.6 or otherwise may be paid or distributed immediately prior to the
Change of Control, except as otherwise provided by the Committee in accordance
with Section 15.1(f); provided, however, that if the surviving or successor
corporation to the Company, or any parent or subsidiary thereof, or any other
corporation that is a party to the transaction resulting in the Change of
Control does not agree to assume, or substitute equivalent awards for, any such
Awards, or in the event of a liquidation of the Company, then any such Award
shall be paid or distributed immediately prior to such Change of Control, except
as otherwise provided by the Committee in accordance with Section 15.1(f).


(f)In its discretion, and on such terms and conditions as it deems appropriate,
the Committee may provide, either by the terms of the Award Agreement applicable
to any Award or by resolution adopted prior to the occurrence of the Change of
Control, that any outstanding Award shall be adjusted by substituting for each
Share subject to such Award immediately prior to the transaction resulting in
the Change of Control the consideration (whether stock or other securities of
the surviving corporation or any successor corporation to the Company, or a
parent or subsidiary thereof, or that may be issuable by another corporation
that is a party to the transaction resulting in the Change of Control) received
in such transaction by holders of Shares for each Share held on the closing or
effective date of such transaction, in which event the aggregate Option Price or
Grant Price, as applicable, of the Award shall remain the same; provided,
however, that if such consideration received in such transaction is not solely
stock of a successor, surviving or other corporation, the Committee may provide
for the consideration to be received upon exercise or payment of an Award, for
each Share subject to such Award, to be solely stock or other securities of the
successor, surviving or other corporation, as applicable, equal in fair market
value, as determined by the Committee, to the per-Share consideration received
by holders of Shares in such transaction.


(g)In its discretion, and on such terms and conditions as it deems appropriate,
the Committee may provide, either by the terms of the Award Agreement applicable
to any Award or by resolution adopted prior to the occurrence of the Change of
Control, that any outstanding Award (or portion thereof) shall be converted into
a right to receive cash, on or as soon as practicable following the closing date
or expiration date of the transaction resulting in the Change of Control in an
amount equal to the highest value of the consideration to be received in
connection with such transaction for one Share, less the per-Share Option Price,
Grant Price or outstanding unpaid purchase price, as applicable to the Award,
multiplied by the number of Shares subject to such Award, or the applicable
portion thereof.










26

--------------------------------------------------------------------------------

Exhibit 10.2


(h)The Committee may, in its discretion, provide that an Award can or cannot be
exercised after, or will otherwise terminate or not terminate as of, a Change of
Control.


15.2No Implied Rights; Other Limitations. No Participant shall have any right to
prevent the consummation of any of the acts described in Section 4.3 or 15.1
affecting the number of Shares available to, or other entitlement of, such
Participant under the Plan or such Participant’s Award. Any actions or
determinations of the Committee under this Article XV need not be uniform as to
all outstanding Awards, nor treat all Participants identically. Notwithstanding
any provision of Section 15.1 to the contrary, no actions of the Committee under
Section 15.1 shall materially impair the previously accrued rights of a
Participant under any outstanding Award without the written consent of such
Participant unless otherwise provided in the applicable Award Agreement.
Notwithstanding the adjustments described in Section 15.1, in no event may any
Option or SAR be exercised after ten (10) years from the date it was originally
granted, and any changes to ISOs pursuant to this Article XV shall, unless the
Committee determines otherwise, only be effective to the extent such adjustments
or changes do not cause a “modification” (within the meaning of Section
424(h)(3) of the Code) of such ISOs or adversely affect the tax status of such
ISOs.


15.3Termination, Amendment, and Modifications of Change of Control Provisions.
Notwithstanding any other provision of the Plan (but subject to the limitations
of Section 15.1(h), the last sentence of Section 16.1 and Section 16.2) or any
Award Agreement provision, the provisions of this Article XV may not be
terminated, amended, or modified on or after the date of a Change of Control to
materially impair any Participant’s Award theretofore granted and then
outstanding under the Plan without the prior written consent of such
Participant.


15.4Compliance with Section 409A. Notwithstanding any other provisions of the
Plan or any Award Agreement to the contrary, if a Change of Control that is not
a Qualified Change of Control occurs, and payment or distribution of an Award
constituting deferred compensation subject to Section 409A of the Code would
otherwise be made or commence on the date of such Change of Control (pursuant to
the Plan, the Award Agreement or otherwise), (a) the vesting of such Award shall
accelerate in accordance with the Plan and the Award Agreement, (b) such payment
or distribution shall not be made or commence prior to the earliest date on
which Code Section 409A permits such payment or distribution to be made or
commence without additional taxes or penalties under Section 409A, and (c) in
the event any such payment or distribution is deferred in accordance with the
immediately preceding clause (b), such payment or distribution that would have
been made prior to the deferred payment or commencement date, but for Code
Section 409A, shall be paid or distributed on such earliest payment or
commencement date, together, if determined by the Committee, with interest at
the rate established by the Committee. The Committee shall not extend the period
to exercise an Option or Stock Appreciation Right to the extent that such
extension would cause the Option or Stock Appreciation Right to become subject
to Code Section 409A. Additionally, the Committee shall not take any action
pursuant to this Article XV that would cause an Award that is otherwise exempt
from Code Section 409A to become subject to Code Section 409A, or that would
cause an Award that is subject to Code Section 409A to fail to satisfy the
requirements of Code Section 409A.


ARTICLE XVI.
AMENDMENT, MODIFICATION, AND TERMINATION


16.1Amendment, Modification, and Termination. The Board may, at any time and
with or without prior notice, amend, alter, suspend, or terminate the Plan, and
the Committee may, to the extent permitted by the Plan, amend the terms of any
Award theretofore granted, including any Award Agreement, in each case,
retroactively or prospectively; provided, however, that no such amendment,
alteration, suspension, or termination of the Plan shall be made which, without
first obtaining approval of the shareholders of the Company (where such approval
is necessary to satisfy (i) the then-applicable requirements of Rule 16b-3, (ii)
any requirements under the Code relating to ISOs,


27

--------------------------------------------------------------------------------

Exhibit 10.2


or (iii) any applicable law, regulation or rule (including the applicable
regulations and rules of the SEC and any national securities exchange)), would:


(a)except as is provided in Section 4.3, increase the maximum number of Shares
which may be sold or awarded under the Plan or increase the maximum limitations
set forth in Section 4.2;


(b)except as is provided in Section 4.3, decrease the minimum Option Price or
Grant Price requirements of Sections 6.3 and 7.2, respectively;


(c)change the class of persons eligible to receive Awards under the Plan;


(d)extend the duration of the Plan or the period during which Options or SARs
may be exercised under Section 6.4 or 7.6, as applicable; or


(e)otherwise require shareholder approval to comply with any applicable law,
regulation or rule (including the applicable regulations and rules of the SEC
and any national securities exchange).


In addition, (A) no such amendment, alteration, suspension or termination of the
Plan or any Award theretofore granted, including any Award Agreement, shall be
made which would materially impair the previously accrued rights of a
Participant under any outstanding Award without the written consent of such
Participant, provided, however, that the Board may amend or alter the Plan and
the Committee may amend or alter any Award, including any Agreement, either
retroactively or prospectively, without the consent of the applicable
Participant, (x) so as to preserve or come within any exemptions from liability
under Section 16(b) of the Exchange Act, pursuant to the rules and releases
promulgated by the SEC (including Rule 16b-3), or (y) if the Board or the
Committee determines in its discretion that such amendment or alteration either
(I) is required or advisable for the Company, the Plan or the Award to satisfy,
comply with or meet the requirements of any law, regulation, rule or accounting
standard or (II) is not reasonably likely to significantly diminish the benefits
provided under such Award, or that such diminishment has been or will be
adequately compensated, and (B) except as is provided in Section 4.3, but
notwithstanding any other provisions of the Plan, neither the Board nor the
Committee may take any action: (1) to amend the terms of an outstanding Option
or SAR to reduce the Option Price or Grant Price thereof, cancel an Option or
SAR and replace it with a new Option or SAR with a lower Option Price or Grant
Price, or that has an economic effect that is the same as any such reduction or
cancellation; or (2) to cancel an outstanding Option or SAR having an Option
Price or Grant Price above the then-current Fair Market Value of the Shares in
exchange for cash or the grant of another type of Award, without, in each such
case, first obtaining approval of the shareholders of the Company of such
action.
16.2Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Board or the Committee shall make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4.3) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting principles in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. Any such adjustment with respect
to an Award intended to be an ISO shall be made only to the extent consistent
with such intent, unless the Board or the Committee determines otherwise.
Additionally, neither the Board nor the Committee shall not make any adjustment
pursuant to this Article XVI that would cause an Award that is otherwise exempt
from Code Section 409A to become subject to Code Section 409A, or that would
cause an Award that is subject to Code Section 409A to fail to satisfy the
requirements of Code Section 409A. The determination of the Committee as to the
foregoing adjustments shall be conclusive and binding on Participants under the
Plan.


28

--------------------------------------------------------------------------------

Exhibit 10.2


ARTICLE XVII.
TAX WITHHOLDING AND OTHER TAX MATTERS


17.1Tax Withholding. The Company and/or any Subsidiary or Affiliate are
authorized to withhold from any Award granted or payment due under the Plan the
amount of all Federal, state, local and non-United States taxes due in respect
of such Award or payment and take any such other action as may be necessary or
appropriate, as determined by the Committee, to satisfy all obligations for the
payment of such taxes. The recipient of any payment or distribution under the
Plan shall make arrangements satisfactory to the Company, as determined in the
Committee’s discretion, for the satisfaction of any tax obligations that arise
by reason of any such payment or distribution. The Company shall not be required
to make any payment or distribution under or relating to the Plan or any Award
until such obligations are satisfied or such arrangements are made, as
determined by the Committee in its discretion.


17.2Withholding or Tendering Shares. Without limiting the generality of Section
17.1, the Committee may in its discretion permit a Participant to satisfy or
arrange to satisfy, in whole or in part, the tax obligations incident to an
Award by: (a) electing to have the Company withhold Shares or other property
otherwise deliverable to such Participant pursuant to his or her Award
(provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy required Federal, state, local and non-United
States withholding obligations using up to the maximum statutory withholding
rates for Federal, state, local and/or non-U.S. tax purposes, including payroll
taxes, that are applicable to supplemental taxable income) and/or (b) tendering
to the Company Shares owned by such Participant (or by such Participant and his
or her spouse jointly) and purchased or held for the requisite period of time as
may be required to avoid the Company’s or the Affiliates’ or Subsidiaries’
incurring an adverse accounting charge, based, in each case, on the Fair Market
Value of the Shares on the payment date as determined by the Committee. All such
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.


17.3Restrictions. The satisfaction of tax obligations pursuant to this Article
XVII shall be subject to such restrictions as the Committee may impose,
including any restrictions required by applicable law or the rules and
regulations of the SEC, and shall be construed consistent with an intent to
comply with any such applicable laws, rule and regulations.


17.4Special ISO Obligations. The Committee may require a Participant to give
prompt written notice to the Company concerning any disposition of Shares
received upon the exercise of an ISO within: (i) two (2) years from the date of
granting such ISO to such Participant or (ii) one (1) year from the transfer of
such Shares to such Participant or (iii) such other period as the Committee may
from time to time determine. The Committee may direct that a Participant with
respect to an ISO undertake in the applicable Award Agreement to give such
written notice described in the preceding sentence, at such time and containing
such information as the Committee may prescribe, and/or that the certificates
evidencing Shares acquired by exercise of an ISO refer to such requirement to
give such notice.


17.5Section 83(b) Election. If a Participant makes an election under Section
83(b) of the Code to be taxed with respect to an Award as of the date of
transfer of Shares rather than as of the date or dates upon which the
Participant would otherwise be taxable under Section 83(a) of the Code, such
Participant shall deliver a copy of such election to the Company immediately
after filing such election with the Internal Revenue Service. Neither the
Company nor any Subsidiary or Affiliate shall have any liability or
responsibility relating to or arising out of the filing or not filing of any
such election or any defects in its construction.




29

--------------------------------------------------------------------------------

Exhibit 10.2


17.6No Guarantee of Favorable Tax Treatment. Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Code Section 409A, the Company does not warrant that any Award
under the Plan will qualify for favorable tax treatment under Code Section 409A
or any other provision of federal, state, local, or non-United States law. The
Company shall not be liable to any Participant for any tax, interest, or
penalties the Participant might owe as a result of the grant, holding, vesting,
exercise, or payment of any Award under the Plan.


ARTICLE XVIII.
LIMITS OF LIABILITY; INDEMNIFICATION


18.1Limits of Liability.


(a)Any liability of the Company or a Subsidiary or Affiliate to any Participant
with respect to any Award shall be based solely upon contractual obligations
created by the Plan and the Award Agreement.


(b)None of the Company, any Subsidiary, any Affiliate, any member of the Board
or the Committee or any other person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have any liability, in the absence of bad faith, to any party
for any action taken or not taken in connection with the Plan, except as may
expressly be provided by statute.


(c)Each member of the Committee, while serving as such, shall be considered to
be acting in his or her capacity as a director of the Company. Members of the
Board of Directors and members of the Committee acting under the Plan shall be
fully protected in relying in good faith upon the advice of counsel and shall
incur no liability except for gross negligence or willful misconduct in the
performance of their duties.


(d)The Company shall not be liable to a Participant or any other person as to:
(i) the non-issuance of Shares as to which the Company has been unable to obtain
from any regulatory body having relevant jurisdiction the authority deemed by
the Committee or the Company’s counsel to be necessary to the lawful issuance
and sale of any Shares hereunder, and (ii) any tax consequence expected, but not
realized, by any Participant or other person due to the receipt, exercise or
settlement of any Option or other Award.


18.2Indemnification. Subject to the requirements of Indiana law, each individual
who is or shall have been a member of the Committee or of the Board, or an
officer of the Company to whom authority was delegated in accordance with
Article III, shall be indemnified and held harmless by the Company against and
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of the individual’s own willful misconduct or except as
provided by statute. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification


30

--------------------------------------------------------------------------------

Exhibit 10.2


to which such individual may be entitled under the Company’s Certificate of
Incorporation or By-Laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify or hold harmless such individual.


ARTICLE XIX.
SUCCESSORS


19.1Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
ARTICLE XX.
MISCELLANEOUS


20.1Drafting Context. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural. The words
“Article,” “Section,” and “paragraph” herein shall refer to provisions of the
Plan, unless expressly indicated otherwise. The words “include,” “includes,” and
“including” herein shall be deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words of similar
import, unless the context otherwise requires.


20.2Forfeiture Events.


(a)Notwithstanding any provision of the Plan to the contrary, the Committee
shall have the authority to determine (and may so provide in any Agreement) that
a Participant’s (including his or her estate’s or transferee’s) rights
(including the right to exercise any Option or SAR), payments and benefits with
respect to any Award shall be subject to reduction, cancellation, forfeiture or
recoupment in the event of the Participant’s Termination for Cause or due to
voluntary resignation; serious misconduct; violation of the Company’s or a
Subsidiary’s or Affiliate’s policies; breach of fiduciary duty; unauthorized
disclosure of any trade secret or confidential information of the Company or a
Subsidiary or Affiliate; breach of applicable noncompetition, nonsolicitation,
confidentiality or other restrictive covenants; or other conduct or activity
that is in competition with the business of the Company or any Subsidiary or
Affiliate, or otherwise detrimental to the business, reputation or interests of
the Company and/or any Subsidiary or Affiliate; or upon the occurrence of
certain events specified in the applicable Award Agreement (in any such case,
whether or not the Participant is then an Employee, Non-Employee Director or
Consultant). The determination of whether a Participant’s conduct, activities or
circumstances are described in the immediately preceding sentence shall be made
by the Committee in its good faith discretion, and pending any such
determination, the Committee shall have the authority to suspend the exercise,
payment, delivery or settlement of all or any portion of such Participant’s
outstanding Awards pending an investigation of the matter.


(b)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment in settlement of an Award


31

--------------------------------------------------------------------------------

Exhibit 10.2


earned or accrued during the twelve- (12-) month period following the first
public issuance or filing with the SEC (whichever just occurred) of the
financial document embodying such financial reporting requirement.
(c)Awards granted under the Plan may be subject to recoupment or clawback as may
be required by applicable law, or any applicable recoupment or “clawback” policy
adopted by the Company as may be amended from time to time.


20.3Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


20.4Transfer, Leave of Absence. For purposes of the Plan, a transfer of an
Employee from the Company to an Affiliate or Subsidiary (or, for purposes of any
ISO granted under the Plan, only a Subsidiary), or vice versa, or from one
Affiliate or Subsidiary to another (or in the case of an ISO, only from one
Subsidiary to another), and a leave of absence, duly authorized in writing by
the Company or a Subsidiary or Affiliate, shall not be deemed a Termination of
the Employee for purposes of the Plan or with respect to any Award (in the case
of ISOs, to the extent permitted by the Code). The Committee shall have the
discretion to determine the effects upon any Award, upon an individual’s status
as an Employee, Non-Employee Director or Consultant for purposes of the Plan
(including whether a Participant shall be deemed to have experienced a
Termination or other change in status) and upon the exercisability, vesting,
termination or expiration of any Award in the case of: (a) any Participant who
is employed by an entity that ceases to be an Affiliate or Subsidiary (whether
due to a spin-off or otherwise), (b) any transfer of a Participant between
locations of employment with the Company, an Affiliate, and/or Subsidiary or
between the Company, an Affiliate or Subsidiary or between Affiliates or
Subsidiaries, (c) any leave of absence of a Participant, (d) any change in a
Participant’s status from an Employee to a Consultant or a Non-Employee
Director, or vice versa; and (e) upon approval by the Committee, any Employee
who experiences a Termination but becomes employed by a partnership, joint
venture, corporation or other entity not meeting the requirements of an
Affiliate or Subsidiary, subject, in each case, to the requirements of Code
Section 422 applicable to any ISOs and Code Section 409A applicable to any
Options and SARs.


20.5Exercise and Payment of Awards. An Award shall be deemed exercised or
claimed when the Secretary of the Company or any other Company official or other
person designated by the Committee for such purpose receives appropriate written
notice from a Participant, in form acceptable to the Committee, together with
payment of the applicable Option Price, Grant Price or other purchase price, if
any, and compliance with Article XVII, in accordance with the Plan and such
Participant’s Award Agreement.


20.6Deferrals. To the extent provided in the Award Agreement, the Committee may
permit or require a Participant to defer such Participant’s receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant by virtue of the lapse or waiver of the Period of Restriction or
other restrictions with respect to Restricted Stock or the payment or
satisfaction of Restricted Stock Units, Performance Units, Performance Shares,
Cash-Based Awards or Other Stock-Based Awards. If any such deferral election is
required or permitted, (a) such deferral shall represent an unfunded and
unsecured obligation of the Company and shall not confer the rights of a
shareholder unless and until Shares are issued thereunder; (b) the number of
Shares subject to such deferral shall, until settlement thereof, be subject to
adjustment pursuant to Section 4.3; and (c) the Committee shall establish rules
and procedures for such deferrals and payment or settlement thereof, which may
be in cash, Shares or any combination thereof, and such deferrals may be
governed by the terms and conditions of any deferred compensation plan of the
Company or Affiliate specified by the Committee for such purpose.
Notwithstanding any provisions of the Plan to the contrary, in no event shall
any deferral under this Section 20.6 be permitted if the Committee determines
that such deferral would result in the imposition of additional tax under Code
Section 409A of the Code.




32

--------------------------------------------------------------------------------

Exhibit 10.2


20.7No Effect on Other Plans. Neither the adoption of the Plan nor anything
contained herein shall affect any other compensation or incentive plans or
arrangements of the Company or any Subsidiary or Affiliate, or prevent or limit
the right of the Company or any Subsidiary or Affiliate to establish any other
forms of incentives or compensation for their directors, officers, eligible
employees or consultants or grant or assume options or other rights otherwise
than under the Plan.


20.8Section 16 of Exchange Act. Unless otherwise stated in the Award Agreement,
notwithstanding any other provision of the Plan, any Award granted to an Insider
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including Rule 16b-3) that
are requirements for the application of such exemptive rule, and the Plan and
the Award Agreement shall be deemed amended to the extent necessary to conform
to such limitations.


20.9Requirements of Law; Limitations on Awards.
(a)The granting of Awards and the issuance of Shares under the Plan shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.


(b)If at any time the Committee shall determine, in its discretion, that the
listing, registration and/or qualification of Shares upon any securities
exchange or under any state, Federal or non-United States law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the sale or purchase of Shares hereunder,
the Company shall have no obligation to allow the grant, exercise or payment of
any Award, or to issue or deliver evidence of title for Shares issued under the
Plan, in whole or in part, unless and until such listing, registration,
qualification, consent and/or approval shall have been effected or obtained, or
otherwise provided for, free of any conditions not acceptable to the Committee.


(c)If at any time counsel to the Company shall be of the opinion that any sale
or delivery of Shares pursuant to an Award is or may be in the circumstances
unlawful or result in the imposition of excise taxes on the Company or any
Subsidiary or Affiliate under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise with
respect to Shares or Awards and the right to exercise or payment of any Option
or Award shall be suspended until, in the opinion of such counsel, such sale or
delivery shall be lawful or will not result in the imposition of excise taxes on
the Company or any Subsidiary or Affiliate.


(d)Upon termination of any period of suspension under this Section 20.9, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to the Shares which would otherwise have become available during the
period of such suspension, but no suspension shall extend the term of any Award.


(e)The Committee may require each person receiving Shares in connection with any
Award under the Plan to represent and agree with the Company in writing that
such person is acquiring such Shares for investment without a view to the
distribution thereof, and/or provide such other representations and agreements
as the Committee may prescribe. The Committee, in its absolute discretion, may
impose such restrictions on the ownership and transferability of the Shares
purchasable or otherwise receivable by any person under any Award as it deems
appropriate. Any such restrictions


33

--------------------------------------------------------------------------------

Exhibit 10.2


shall be set forth in the applicable Award Agreement, and the certificates
evidencing such shares may include any legend that the Committee deems
appropriate to reflect any such restrictions.


(f)An Award and any Shares received upon the exercise or payment of an Award
shall be subject to such other transfer and/or ownership restrictions and/or
legending requirements as the Committee may establish in its discretion and may
be referred to on the certificates evidencing such Shares, including
restrictions under applicable Federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.


20.10Participants Deemed to Accept Plan. By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, all of the terms and conditions of the Plan and
any action taken under the Plan by the Board, the Committee or the Company, in
any case in accordance with the terms and conditions of the Plan.


20.11Governing Law. The Plan and all Award Agreements and other agreements
hereunder shall be construed in accordance with and governed by the laws of the
state of Indiana, without giving effect to the choice of law principles thereof,
except to the extent superseded by applicable United States federal law. Unless
otherwise provided in the Award Agreement, Participants are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Indiana,
to resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.


20.12Plan Unfunded. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the issuance of Shares or the payment of cash
upon exercise or payment of any Award. Proceeds from the sale of Shares pursuant
to Options or other Awards granted under the Plan shall constitute general funds
of the Company.


20.13Administration Costs. The Company shall bear all costs and expenses
incurred in administering the Plan, including expenses of issuing Shares
pursuant to any Options or other Awards granted hereunder.


20.14Uncertificated Shares. To the extent that the Plan provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
nevertheless be effected on a noncertificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange.


20.15No Fractional Shares. An Option or other Award shall not be exercisable
with respect to a fractional Share or the lesser of fifty (50) shares or the
full number of Shares then subject to the Option or other Award. No fractional
Shares shall be issued upon the exercise or payment of an Option or other Award.


20.16Deferred Compensation. If any Award would be considered deferred
compensation as defined under Code Section 409A and would fail to meet the
requirements of Code Section 409A, then such Award shall be null and void;
provided, however, that the Committee may permit deferrals of compensation
pursuant to the terms of a Participant’s Award Agreement, a separate plan, or a
subplan which (in each case) meets the requirements of Code Section 409A.
Additionally, to the extent any Award is subject to Code Section 409A,
notwithstanding any provision herein to the contrary, the Plan does not permit
the acceleration of the time or schedule of any distribution related to such
Award, except as permitted by Code Section 409A.


34

--------------------------------------------------------------------------------

Exhibit 10.2


20.17Participants Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws or
practices of countries other than the United States in which the Company, any
Affiliate, and/or any Subsidiary operates or has Employees, Consultants or
Non-Employee Directors, the Committee, in its sole discretion, shall have the
power and authority to:


(a)Determine which Affiliates and Subsidiaries shall be covered by the Plan;


(b)Determine which Employees, Consultants and/or Non-Employee Directors outside
the United States are eligible to participate in the Plan;


(c)Grant Awards (including substitutes for Awards), and modify the terms and
conditions of any Awards, on such terms and conditions as the Committee
determines necessary or appropriate to permit participation in the Plan by
individuals otherwise eligible to so participate who are non-United States
nationals or employed outside the United States, or otherwise to comply with
applicable non-United States laws or conform to applicable requirements or
practices of jurisdictions outside the United States;


(d)Establish subplans and adopt or modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.17 by the Committee shall be attached to the Plan as appendices; and


(e)Take any action, before or after an Award is made, that the Committee, in its
discretion, deems advisable to obtain approval or comply with any necessary
local government regulatory exemptions or approvals.


Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate any applicable law.




35